    UNITED STATES DISTRICT COURT
    EASTERN DISTRICT OF NEW YORK

    -----------------------------------------------------------   X
                                                                  :
    JOEL TAVERA, et al.,                                          :
                                                                  :
                                        Plaintiffs,               :
                                                                  :   18-cv-07312-LDH-SJB
                      v.                                          :          (“Tavera”)
                                                                  :
    HSBC BANK USA, N.A., et al.,                                  :
                                                                  :
                                        Defendants.               :
                                                                  :
    -----------------------------------------------------------   X


                             STIPULATION AND [PROPOSED] ORDER

         Plaintiffs, the Stipulating Defendants,1 and Defendant Crédit Agricole S.A. (“CASA”),

through their respective undersigned counsel, hereby stipulate and agree as follows:

         WHEREAS a Complaint against certain of the Stipulating Defendants in matter 14 Civ.

06601 (PKC-CLP) (“Freeman I”) was filed on November 10, 2014, an Amended Complaint was

filed on April 2, 2015, Freeman I ECF No. 77, and a Second Amended Complaint was filed on

July 12, 2016, Freeman I ECF No. 110;

         WHEREAS the Court entered an order staying discovery in Freeman I on January 16,

2015, Freeman I ECF No. 37;



1
 The Stipulating Defendants are HSBC Bank USA, N.A.; HSBC Holdings plc; HSBC Bank plc;
HSBC Bank Middle East Limited; HSBC North America Holdings, Inc.; Barclays Bank PLC;
Barclays Bank PLC, New York Branch; Standard Chartered Bank; Standard Chartered Bank,
New York Branch; The Royal Bank of Scotland N.V.; The Royal Bank of Scotland plc; The
Royal Bank of Scotland plc, New York Branch; Credit Suisse AG; Credit Suisse AG, New York
Branch; BNP Paribas S.A.; BNP Paribas S.A., New York Branch; Deutsche Bank AG; Deutsche
Bank AG, New York Branch; Crédit Agricole Corporate & Investment Bank; Crédit Agricole
Corporate & Investment Bank, New York Branch; Commerzbank AG; Commerzbank AG, New
York Branch.
                                                         1
       WHEREAS the Stipulating Defendants named in the Second Amended Complaint in

Freeman I filed a motion to dismiss on November 10, 2016, Freeman I ECF No. 120;

       WHEREAS Plaintiffs filed a Complaint against the Stipulating Defendants and

Defendant CASA in the above-captioned matter (“Tavera”) on December 21, 2018;

       WHEREAS the parties in this action entered into a stipulation, which provided that (1) all

proceedings in Tavera with respect to the Stipulating Defendants and Defendant CASA,

including service of the Complaint, should be stayed until 30 days after the Court’s decision on

the motion to dismiss in Freeman I; (2) upon termination of the stay, service on the Stipulating

Defendants with judicial process in Tavera in the manner provided by Federal Rule of Civil

Procedure 4 will not be required; (3) the Stipulating Defendants otherwise retain all defenses and

objections in Tavera except those related to service; and (4) the parties would confer in good

faith regarding the most fair and efficient way to proceed following the Court’s decision on the

motion to dismiss in Freeman I;

       WHEREAS the Court granted the motion to dismiss the Freeman I Second Amended

Complaint on September 16, 2019, Freeman I ECF No. 237;

       WHEREAS Plaintiffs filed a motion for partial reconsideration on September 26, 2019,

Freeman I ECF No. 239;

       WHEREAS the Stipulating Defendants, Defendant CASA, and Plaintiffs entered into a

stipulation which provided that the stay should be continued pending the Court’s decision on

Plaintiffs’ motion for partial reconsideration in Freeman I;

       WHEREAS the Court denied the motion for partial reconsideration in Freeman I on

October 28, 2019;

       WHEREAS the Stipulating Defendants, Defendant CASA, and Plaintiffs have conferred,

and agree that the stay should be continued pending the resolution of any appeal of the judgment
                                                 2
in Freeman I.

        IT IS HEREBY STIPULATED BY AND BETWEEN the undersigned counsel as

follows:

        1.      The Stipulating Defendants' and Defendant CASA' s time to move or answer in

response to the Tavera Complaint or any Tavera amended complaint, and all further proceedings

in Tavera related to the Stipulating Defendants and Defendant CASA, will be stayed until 30

days afier the decision of any appeal filed in Freeman I.

        2.      Following a decision of an appeal in Freeman I, the parties will confer in good

faith regarding the most fair and efficient way to proceed in light of such ruling, with all parties'

rights in this regard fully reserved.

       IT IS FURTHER STIPULATED BY AND BETWEEN the undersigned counsel that,

except as provided above, nothing in this Stipulation shall waive any right or defense of any

party, all of which rights and defenses are expressly reserved.



Dated: NovemberZ./ , 2019



 THE NATIONS LAW FIRM                                 BURG SIMPSON ELDREDGE HERSH
                                                      & JARDINE, P.C.

 by
                                                      by   ~~-

        Howard L. Nations                             /      Seth A. Katz
 3131 Briarpark Drive, Suite 208                      40 Inverness Drive East
 Houston, Texas 77042                                 Englewood, Colorado 80112
 (713) 807-8400                                       (303) 792-5595
 howard@howardnations.com                             skatz@burgsimpson.com

 Attorneys.for the Tavera Plaintiffs                  Attorneys for the Tavera Plaintiffs




                                                  3
       IT IS HEREBY STIPULATED BY AND BETWEEN the undersigned counsel as

follows:

        1.      The Stipulating Defendants' and Defendant CASA' s time to move or answer in

response to the Tavera Complaint or any Tavera amended complaint, and all further proceedings

in Tavera related to the Stipulating Defendants and Defendant CASA, will be stayed until 30

days after the decision of any appeal filed in Freeman I.

        2.      Following a decision of an appeal in Freeman I, the parties will confer in good

faith regarding the most fair and efficient way to proceed in light of such ruling, with all parties·

rights in this regard fully reserved.

        IT IS FURTHER STIPULATED BY AND BETWEEN the undersigned counsel that,

except as provided' above, nothing in this Stipulation shall waive any right or defense of any

party, all of which rights and defenses are expressly reserved.



 Dated: November __, 2019



THE NATIONS LAW FIAAf                              BURG SIMPSON ELDREDGE HERSH
                                                   & JARDINE, P.C.

                                                   by
by ~ec.<2 %1',       t X. ~~
      Howard L. Na tions                                  Seth A. Katz
3131 Briarpark Drive~ Suite 208                    40 Inverness Drive East
Houston, Texas 77042                               Englewood, Colorado 80112
(713) 807-8400                                     (303) 792-5595
howard@howardnations.com                           skatz@burgsimpson.com

Attorneys/or the Tavera Plaintiffs                 Attorneys for the Tavera Plaintiffs


SULLIVAN & CROMWELL LLP                            SULLIVAN & CROMWELL LLP,



                                                  3
                                                  SULLIVAN & CROMWELL LLP,


                                                  by


    Michael T. Tomaino, Jr.                           Joseph E. Neuhaus
    Jeffrey T. Scott                                  Alexander J. Willscher
    Jonathan M. Sedlak                                Alexander N. Gross
125 Broad Street                                  125 Broad Street
New York, NY 10004                                New York, NY 10004
(212) 558-4000                                    (212) 558-4000
tomainom@sullcrom.com                             neuhausj@sullcrom.com
scottj@sullcrom.com                               willschera@sullcrom.com
sedlakj@sullcrom.com                              grossa@sullcrom.com

Attorneys for Defendants Barclays Bank PLC,       Attorneys for Defendants Credit Agricole
Barclays Bank PLC, New York Branch                S.A., Credit Agricole Corporate & Investment
                                                  Bank, Credit Agricole Corporate &
                                                  Investment Bank, New York Branch



CLEARY GOTTLIEB STEEN &                           SULLIVAN & CROMWELL LLP
HAMILTON LLP

by                                                by


     Jonathan I. Blackman                              Sharon L. Nelles
     Carmine D. Boccuzzi, Jr.                          Andrew J. Finn
     Alexis Collins                               125 Broad Street
One Liberty Plaza                                 New York, NY 10004
New York, NY 10006                                (212) 558-4000
(212) 225-2000                                    nelless@sullcrom.com
jblackman@cgsh.com                                finna@sullcrom.com
cboccuzzi@cgsh.com
alcollins@cgsh.com                                Attorney for Defendants Standard
                                                  Chartered Bank, Standard Chartered Bank,
Attorneys for Defendants Commerzbank AG,          New York Branch
Commerzbank AG, New York Branch, BNP
Paribas S.A., BNP Paribas S.A., New York
Branch



                                              4
SULLIVAN & CROMWELL LLP                           SULLIVAN & CROMWELL LLP,


by


     Michael T. Tomaino, Jr.                           Joseph E. Neuhaus
     Jeffrey T. Scott                                  Alexander J. Willscher
    Jonathan M. Sedlak                                 Alexander N. Gross
125 Broad Street                                  125 Broad Street
New York, NY 10004                                New York, NY 10004
(212) 558-4000                                    (212) 558-4000
tomainom@sullcrom.com                             neuhausj@sullcrom.com
scottj@sullcrom.com                               willschera@sullcrom.com
sedlakj@sullcrom.com                              grossa@sullcrom.com

Attorneys for Defendants Barclays Bank PLC,       Attorneys for Defendants Credit Agricole
Barclays Bank PLC, New York Branch                S.A., Credit Agricole Corporate & Investment
                                                  Bank, Credit Agricole Corporate &
                                                  Investment Bank, New York Branch



CLEARY GOTTLIEB STEEN &                           SULLIVAN & CROMWELL LLP
HAMILTON LLP

by                                                by


     Jonathan I. Blackman                              Sharon L. Nelles
     Carmine D. Boccuzzi, Jr.                          Andrew J. Finn
     Alexis Collins                               125 Broad Street
One Liberty Plaza                                 New York, NY 10004
New York, NY 10006                                (212) 558-4000
(212) 225-2000                                    nelless@sullcrom.com
jblackman@cgsh.com                                finna@sullcrom.com
cboccuzzi@cgsh.com
alcollins@cgsh.com                                Attorney for Defendants Standard
                                                  Chartered Bank, Standard Chartered Bank,
Attorneys for Defendants Commerzbank AG,          New York Branch
Commerzbank AG, New York Branch, BNP
Paribas S.A., BNP Paribas S.A., New York
Branch



                                              4
SULLIVAN & CROMWELL LLP                           SULLIVAN & CROMWELL LLP,


by                                                by


    Michael T. Tomaino, Jr.                            Joseph E. Neuhaus
    Jeffrey T. Scott                                  Alexander J. Willscher
    Jonathan M. Sedlak                                 Alexander N. Gross
125 Broad Street                                  125 Broad Street
New York, NY 10004                                New York, NY I 0004
(212) 558-4000                                    (212) 558-4000
tomainom@sullcrom.com                             neuhausj@sullcrom.com
scottj@sullcrom.com                               willschera@sullcrom.com
sedlakj@sullcrom.com                              grossa@sullcrom.com

Attorneys.for Defendants Barclays Bank PLC,       Attorneys.for Defendants Credit Agricole
Barclays Bank PLC, New York Branch                SA., Credit Agricole Corporate & Investment
                                                  Bank, Credit Agricole Corporate &
                                                  Investment Bank, New York Branch



CLEARY GOTTLIEB STEEN &                           SULLIVAN & CROMWELL LLP
HAMIL TON LLP

                                                  by
by~~

             'J~---
     Jonathan I. Blackman              "~------ ...    Sharon L. Nelles
     Carmine D. Boccuzzi, Jr.                          Andrew J. Finn
     Alexis Collins                               125 Broad Street
One Liberty Plaza                                 New York, NY 10004
New York, NY 10006                                (212) 558-4000
(212) 225-2000                                    nelless@sullcrom.com
jblackman@cgsh.com                                finna@sullcrom.com
cboccuzzi@cgsh.com
alcollins@cgsh.com                                Attorney for Defendants Standard
                                                  Chartered Bank, Standard Chartered Bank,
Attorneys.for Defendants Commerzbank AG,          New York Branch
Commerzbank AG, New York Branch, BNP
Paribas SA., BNP Paribas SA., New York
Branch



                                              4
SULLIVAN & CROMWELL LLP                           SULLIVAN & CROMWELL LLP,


by                                                by


     Michael T. Tomaino, Jr.                           Joseph E. Neuhaus
     Jeffrey T. Scott                                  Alexander J. Willscher
     Jonathan M. Sedlak                                Alexander N. Gross
125 Broad Street                                  125 Broad Street
New York, NY 10004                                New York, NY l 0004
(212) 558-4000                                    (212) 558-4000
tomainom@sullcrom.com                             neuhausj@sullcrom.com
scottj@sullcrom.com                               willschera@sullcrom.com
sedlakj@sullcrom.com                              grossa@sullcrom.com

Attorneys for Defendants Barclays Bank PLC,       Attorneys for Defendants Credit Agricole
Barclays Bank PLC, New York Branch                S.A., Credit Agricole Corporate & Investment
                                                  Bank, Credit Agricole Corporate &
                                                  Investment Bank, New York Branch



CLEARY GOTTLIEB STEEN &                           SULLIVAN & CROMWELL LLP
HAMILTON LLP

by                                                by


     Jonathan I. Blackman                              Sharon L. Ne
     Carmine D. Boccuzzi, Jr.                          Andrew J. Finn
      Alexis Collins                              125 Broad Street
One Liberty Plaza                                 New York, NY 10004
New York, NY 10006                                (212) 558-4000
(212) 225-2000                                    nelless@sullcrom.com
jblackman@cgsh.com                                finna@sullcrom.com
cboccuzzi@cgsh.com
alcollins@cgsh.com                                Attorney for Defendants Standard
                                                  Chartered Bank, Standard Chartered Bank,
Attorneys for Defendants Commerzbank AG,          New York Branch
Commerzbank AG, New York Branch, BNP
Paribas S.A ., BNP Paribas S.A., New York
Branch



                                              4
MAYERBROWNLLP,                                    CLIFFORD CHANCE US LLP,
                           ,,,,----~              by
by   AL'¥- &?"e:zAc~.s
    Marc R. Cohen                                     Robert G. Houck
    Alex C. Lakatos                                   Michael G. Lightfoot
1999 K Street, N. W                               31 West 52nd Street
Washington, DC 20006                              New York, NY 10019-6131
(202) 263-3000                                    (212) 878-8000
mcohen@mayerbrown.com                             robert.houck@cliffordchance.com
alakatos@mayerbrown.com                           michael.lightfoot@cliffordchance.com

Attorneys for Defendants Credit Suisse AG,            Katie Barlow
Credit Suisse AG, New York Branch                 2001 K Street NW
                                                  Washington, DC 20006-1001
                                                  (202) 912-5000
                                                  Katie.Barlow@cliffordchance.com

                                                  Attorneys for Defendants Royal Bank of
                                                  Scotland N. V, Royal Bank of Scotland pie,
                                                  Royal Bank of Scotland pie, New York Branch



MA YER BROWN LLP

by


    Mark G. Hanchet
    Robert W. Hamburg
1221 Avenue of the Americas
New York, NY 10020-1001
(212) 506-2500
mhanchet@mayerbrown.com
rhamburg@mayerbrown.com

Attorneys for Defendants HSBC Holdings pie,
HSBC Bank pie, HSBC Bank Middle East
Limited, HSBC North America Holdings, Inc.,
HSBC Bank USA, N.A.




                                              5
MAYER BROWN LLP,

by


    Marc R. Cohen                                     Robert G. Houck
    Alex C. Lakatos                                   Michael G. Lightfoot
1999 K Street, N. W                               31 West 52nd Street
Washington, DC 20006                              New York, NY 10019-6131
(202) 263-3000                                    (212) 878-8000
mcohen@mayerbrown.com                             robert.houck@cliffordchance.com
alakatos@mayerbrown.com                           michael.lightfoot@cliffordchance.com

Attorneys for Defendants Credit Suisse AG,            Katie Barlow
Credit Suisse AG, New York Branch                 2001 K Street NW
                                                  Washington, DC 20006-1001
                                                  (202) 912-5000
                                                  Katie.Barlow@cliffordchance.com

                                                  Attorneys for Defendants Royal Bank of
                                                  Scotland NV., Royal Bank ofScotland pie,
                                                  Royal Bank of Scotland pie, New York Branch



MAYER BROWN LLP

by


    Mark G. Hanchet
    Robert W. Hamburg
1221 Avenue of the Americas
New York, NY 10020-1001
(212) 506-2500
mhanchet@mayerbrown.com
rhamburg@mayerbrown.com

Attorneys for Defendants HSBC Holdings pie,
HSBC Bank pie, HSBC Bank Middle East
Limited, HSBC North America Holdings, Inc.,
HSBC Bank USA, NA.




                                              5
MAYER BROWN LLP,                                  CLIFFORD CHANCE US LLP,

by                                                by


    Marc R. Cohen                                     Robert G. Houck
    Alex C. Lakatos                                   Michael G. Lightfoot
1999 K Street, N. W                               31 West 52nd Street
Washington, DC 20006                              New York, NY 10019-6131
(202) 263-3000                                    (212) 878-8000
mcohen@mayerbrown.com                             robert.houck@cliffordchance.com
alakatos@mayerbrown.com                           michael.lightfoot@cliffordchance.com

Attorneys for Defendants Credit Suisse AG,            Katie Barlow
Credit Suisse AG, New York Branch                 2001 K Street NW
                                                  Washington, DC 20006-1001
                                                  (202) 912-5000
                                                  Katie.Barlow@cliffordchance.com

                                                  Attorneys for Defendants Royal Bank of
                                                  Scotland N. V., Royal Bank of Scotland pie,
                                                  Royal Bank ofScotland pie, New York Branch



MAYER BROWN LLP


b ~

    Mark G. Hanchet
    Robert W. Hamburg
1221 A venue of the Americas
New York, NY 10020-1001
(212) 506-2500
mhanchet@mayerbrown.com
rhamburg@mayerbrown.com

Attorneys for Defendants HSBC Holdings pie,
HSBC Bank pie, HSBC Bank Middle East
Limited, HSBC North America Holdings, Inc.,
HSBC Bank USA, N.A.




                                              5
COVINGTON & BURLING LLP




     John E. Hall
     Mark P. Gimbel
The New York Times Building
620 Eighth Avenue
New York, New York 10018
(212) 841-1000
jhall@cov.com
mgimbel@cov.com

    David M. Zionts
One City Center
850 Tenth Street NW
Washington, DC 20001
(202) 662-6000
dzionts@cov.com

Attorneys for Defendants Deutsche Bank AG,
Deutsche Bank AG, New York Branch




                       06 day of ____
 IT IS SO ORDERED, this_          December , 2019:

    /s/ Sanket J. Bulsara 12/06/2019
 Sanket J. Bulsara
 United States Magistrate Judge




                                             6
